Citation Nr: 0929772	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-36 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
from private medical care in April and May 2004.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
April 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in May 2005 of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, 
Montana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center in Washington, DC.  


REMAND

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

On October 10, 2008, the President signed S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008.  Relevant to the instant case, the new law 
amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" Veteran 
furnished by a non-VA facility, if all of the pertinent 
criteria outlined above are otherwise satisfied.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008).


The VAMC denied the Veteran's claim under 38 U.S.C.A. § 1728.  
Once a denial is made under § 1728, 38 U.S.C.A. § 1725(i) 
requires that the same claim be adjudicated under § 1725.  
The VAMC did not, however, consider the claim under 38 
U.S.C.A. § 1725 and its implementing regulations.  The 
October 2006 statement also of the case only addressed the 
theory of entitlement under 38 U.S.C.A. § 1728; and did not 
provide the pertinent regulations for reimbursement under 38 
U.S.C.A. § 1725. 

The statement of the case issued to the Veteran in October 
2006 was therefore defective. Since that has not been done, 
remand is required for the VAMC to consider the Veteran's 
claim under a proper § 1725 analysis and to provide the 
Veteran with a proper statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Ensure VCAA compliance to include the 
type of evidence necessary to substantiate 
the claim for entitlement to reimbursement 
of medical expenses under 38 U.S.C.A. 
§§ 1725 and 1728.      

2. Determine whether the Veteran was 
enrolled in the VA health care system for 
the previous 24 months and whether he had 
any other health insurance besides VA. 

3. Obtain the VA records from the Ft. 
Harrison VAMC and the Denver VAMC, 
pertaining to the Veteran's medical 
condition for which he was seeking VA 
treatment in April and May 2004.



4. With proper authorization obtain the 
records of St, Vincent Hospital, Deaconess 
Medical Center, Montana Heart Institute, 
Dr. T.D., Dr. A.D.M. and Dr. W. from April 
and May 2004.    

5. Obtain a medical opinion on the 
question of whether the private medical 
care was a medical emergency of such 
nature that a prudent layperson would have 
reasonably expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health.  

If appropriate, the opinion should address 
the date the Veteran's condition 
stabilized to the extent that he could 
have been safely transferred to a VA 
facility.  

6. After the above development, adjudicate 
the claim under 38 U.S.C.A. § 7125.  If 
the claim remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim and return the case 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



